                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


RIANNA WALLACE                                             )
                                                           )
                Plaintiff,                                 )
                                                           )
     -vs-                                                  )          Civil Action No. 18-1516
                                                           )
ANDREW M. SAUL,                                            )
                                                           )
        Defendant.                                         )

AMBROSE, Senior District Judge.

                                        OPINION AND ORDER


                                                 Synopsis

        Plaintiff Rianna Wallace (“Wallace”) filed an application for a period of disability

and disability insurance benefits on February 19, 2015, alleging disability beginning on

February 20, 2015. (R. 13).1 She was represented by counsel at a hearing before an

Administrative Law Judge (“ALJ”), during which both she and a vocational expert (“VE”)

appeared and testified. (R. 13) Ultimately, the ALJ denied benefits and the Appeals

Council denied Wallace’s request for review. She then filed this appeal. The parties

have filed Cross-Motions for Summary Judgment. See ECF Docket Nos. 6 and 10. For

the reasons set forth below, the ALJ’s decision is affirmed.

                                                  Opinion

    1. Standard of Review




1
 The ALJ determined that Wallace meets the insured status requirements of the SSA through September 30, 2015.
(R. 15).

                                                      1
   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records upon which a determination of the Commissioner

is based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

       Importantly, a district court cannot conduct a de novo review of the

Commissioner’s decision, or re-weigh the evidence of record; the court can only judge

the propriety of the decision with reference to the grounds invoked by the Commissioner

when the decision was rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa.

1998); S.E.C. v. Chenery Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995



                                               2
(1947). Otherwise stated, “I may not weigh the evidence or substitute my own

conclusion for that of the ALJ. I must defer to the ALJ’s evaluation of evidence,

assessment of the credibility of witnesses, and reconciliation of conflicting expert

opinions. If the ALJ’s findings of fact are supported by substantial evidence, I am bound

by those findings, even if I would have decided the factual inquiry differently.” Brunson

v. Astrue, 2011 WL 2036692, 2011 U.S. Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011)

(citations omitted).

        II. The ALJ’s Decision

        As stated above, the ALJ denied Wallace’s claim for benefits. More specifically,

at step one, the ALJ found that Wallace has not engaged in substantial gainful activity

since the alleged onset date. (R. 15)2 At step two, the ALJ concluded that Wallace

suffers from the following severe impairments: epilepsy; major depressive disorder;

bipolar disorder; schizoaffective disorder; anxiety disorder; panic disorder with

agoraphobia; personality disorder; attention deficit hyperactivity disorder; and post-

traumatic stress disorder. (R. 16) At step three, the ALJ determined that Wallace does

not have an impairment or combination of impairments that meets or medically equals

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 16-18)

Between steps three and four, the ALJ decided that Wallace has the residual functional

capacity (“RFC”) to perform medium work with certain restrictions. (R. 18-21) At step

four, the ALJ found that Wallace is unable to perform her past relevant work. (R. 21-22)

At the fifth step of the analysis, the ALJ concluded that, considering Wallace’s age,



2
  Wallace did continue to work beyond the alleged onset date, and her earnings were above substantial gainful
levels, but she performed the work for less than three months and stopped working because of her symptoms. (R.
16) Consequently, the ALJ determined that the work constituted an unsuccessful work attempt. (R. 16)

                                                        3
education, work experience, and RFC, there are jobs that exist in significant numbers in

the national economy that she can perform. (R. 22-23)

        III. Discussion

   I.      Daily Activities

   Wallace takes issue with the ALJ’s assessment of her ability to perform daily

activities. See ECF Docket No. 7, p. 7-9. The ALJ found that Wallace’s description of

daily activities “are inconsistent with her complaints of disabling symptoms and

limitations.” (R. 20) Specifically, he noted that:

   The claimant is a mother of four children. While she testified that only two children
   are currently living with her, during the period at issue, she was living with and taking
   care of all four children. The claimant indicated in her function report that she would
   prepare meals, help with hygiene, assist with homework, and play games with her
   family. The claimant noted that she shopped for groceries and clothes on a weekly
   basis and performed household chores (Ex. 5E). These activities are not limited to
   the extent one would expect, given the complaints of disabling symptoms and
   limitations the claimant alleged.


(R. 20) The ALJ’s consideration of these activities are totally appropriate and are

consistent with the regulations. See Simington v. Colvin, Civ. No. 13-178, 2014 WL

4829031, at * 5 (W.D. Pa. Sept. 29, 2014), citing, 20 C.F.R. §§ 404.1529(c) and

416.929(c). Additionally, substantial evidence of record supports the ALJ’s conclusions

in this regard. (R. 192-198) Further, although Wallace faults the ALJ for failing to

mention what Wallace insists were difficulties she encounters when shopping, preparing

meals, and doing chores, the ALJ did in fact acknowledge that, “[i]n her Function

Report, the claimant indicated difficulties with walking, talking, memory, completing

tasks, concentration, understanding, following instructions, and getting along with others

(Ex. 5E).” (R. 19) Indeed, “[t]here is no requirement that the ALJ discuss in its opinion



                                               4
every tidbit of evidence included in the record.” Hur v. Barnhart, 94 Fed. Appx. 130, 133

(3d Cir. 2004). While I agree with Wallace that activities of daily living cannot be used to

show an ability to engage in substantial gainful activity,3 the ALJ did not do so here.

Rather, the ALJ properly considered Wallace’s allegations in light of her activities of

daily living, the objective medical evidence, the extent of Wallace’s treatment, and

Wallace’s compliance with treatment. Consequently, I find no error in the ALJ’s

conclusions in this regard.

    2. Noncompliance

         Wallace also takes issue with the ALJ’s findings regarding noncompliance.

Although the ALJ did take note of Wallace’s noncompliance on several occasions, he

did not make a finding that Wallace was not disabled because of noncompliance.

Rather, he simply determined that “her inconsistent treatment and noncompliance with

treatment also calls into question the severity of her symptoms.” (R. 20) This is perfectly

in keeping with the regulations. As explained in Social Security Ruling 16-3p, “if the

frequency or extent of the treatment sought by an individual is not comparable to the

degree of the individual’s subjective complaints, or if the individual fails to follow

prescribed treatment that might improve symptoms, we may find the alleged intensity

and persistence of an individual’s symptoms are inconsistent with the overall evidence

of record.” SSR 16-3p, 2017 WL 5180304, at * 9. Here, substantial evidence of record

supports the ALJ’s conclusion that Wallace was inconsistent in the seeking of treatment

and was noncompliant with respect to treatment and medication. (R. 19-20)4


3
  See Smith v. Califano, 637 F.2d 968, 971-71 (3d Cir. 1981) (stating that “[i]t is well established that sporadic or
transitory activity does not disprove disability.”);
4
  Wallace also contends that the ALJ erred in considering her efforts to continue working in assessing the severity of
her symptoms. See ECF Docket No. 11, p. 12. I find no error in the ALJ’s consideration that Wallace continued to

                                                          5
    Wallace does not contend that issues of noncompliance are not germane to the

evaluation of a disability claim or that the ALJ failed to consider reasons for

noncompliance. Rather, Wallace contends that the ALJ should not have considered any

noncompliance before the alleged onset date of February 2015 because such

noncompliance would not be germane to her claim. This argument is not persuasive.

Wallace herself references medical records from this same period in support of her

claim. See ECF Docket No. 7, p. 2 (citing to records dated 11/18/14, 6-26/14-12/16/14,

12/17/14-12/29/14) and 11 (citing to records dated 11/18/14). Consequently, based

upon the foregoing, I find that the ALJ did not err in considering Wallace’s

noncompliance.

    3. GAF Scores

    Next Wallace contends that the ALJ failed to properly consider her Global

Assessment Functioning (“GAF”) scores. A “GAF score is a ‘numerical summary of a

[mental health] clinician’s judgment of an individual’s overall level of functioning.’” Rivera

v. Astrue, 9 F. Supp.3d 495, 504 (E.D. Pa. 2014), quoting, American Psychiatric

Association, Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 2000).

See also, Gonzalez v. Comm’r. of Soc. Sec., Civ. No. 18-4252, 2019 WL 2998739, at *

4 n. 9 (E.D. Pa. June 18, 2019) (stating that “GAF scores … reflect a mental health

specialist’s assessment of the severity of a patient’s mental health symptoms on a

particular day.”)




work for a month after her alleged onset date. See Russo v. Astrue, 421 Fed. Appx. 184, 189 (3d Cir. 2011) (stating
that “work done during alleged disability period may show that claimant can work at substantial gainful activity”)
and Schade v. Colvin, Civ. No. 13-1071, 2014 WL 320133, at * 6 (W.D. Pa. Jan. 29, 2014) (affirming an ALJ’s
finding that the ALJ appropriately considered a claimant’s continued work after the alleged onset date of disability
in evaluating claims of debilitating symptoms). See also, 20 C.F.R. § 404.1571.

                                                          6
       GAF scores are no longer favored in mental health assessments. “GAF scores

have not been included in the most recent version of the DSM, published in 2013, due

in part to their ‘conceptual lack of clarity’ and lack of validity.” Gonzalez, 2019 WL

2998739, at * 4, n. 9, citing, DSM-V, at 16. See also, Torres v. Berryhill, Civ. No. 16-

2441, 2019 WL 4014416, at * 8 n. 8 (E.D. Pa. Aug. 23, 2019) (stating that “the most

recent edition of the American Psychiatric Association’s Diagnostic and Statistical

Manual of Mental Disorders, Fifth Edition (‘DSM-5’) does not include GAF ratings as

part of mental health assessments.”) Nevertheless, “the SSA has stated that ‘we will

continue to receive and consider GAF in medical evidence.’” Torres, 2019 WL 4014416,

at * 8 n. 8, citing, Social Security Administration Administrative Message – AM 10344,

effective July 22, 2013, revised October 14, 2014 (“AM – 13066”).”

   A GAF score:

   does not trigger any unique requirements for the ALJ to fulfill; the failure to invoke
   the number itself does not require remand. Rather, the question is whether the ALJ
   “conducted a thorough analysis of the medical evidence regarding plaintiff’s mental
   impairments,” … such that the ALJ properly “addressed the issues on which
   plaintiff’s GAF scores were based,” … In other words, even if the ALJ did not
   specifically mention an actual GAF number, she has provided “good reasons” for
   discounting the GAF score if she adequately explained why she discounted the
   whole of the source’s opinion.


Nixon v. Colvin, 190 F. Supp. 3d 444, 447-48 (E.D. Pa. 2016) (citations omitted).

   Wallace concedes that the ALJ referenced the GAF scores and that the treatment

providers did not state why they assigned a particular score. See ECF Docket No. 7, p.

11. The medical records indicate that Wallace received GAF scores of 53 and 55 in July

of 2015, a score of 55 in April of 2016, a score of 56 in September of 2015, a score of

55 in March of 2016, and scores of 60 in May, June and August of 2016. (R. 349, 351,



                                              7
378, 390, 395, 407, 411) The ALJ referenced Wallace’s GAF scores during the relevant

period of time of 53 through 60 and noted that they were indicative of “moderate

symptoms” or “moderate difficulty in social, occupational, or school functioning.” (R. 20)5

He “afforded them little weight in determining the claimant’s maximum residual

functional capacity.” (R. 20) The ALJ explained that, “[u]nless the clinician clearly

explains the reasons behind his or her GAF rating, and the period to which the rating

applies, it does not provide a reliable longitudinal picture of the claimant’s mental

functioning for a disability analysis. This is such a case because, although the medical

evidence of record reflects a multitude of GAF scores from various providers, these

ratings are without sufficient basis or explanation to establish a longitudinal history of

the claimant’s functioning.” (R. 20) This is an appropriate basis for discounting the

scores. See Dugan v. Astrue, Civ. No. 7-1639, 2008 WL 4500653, at * 8 (W.D. Pa. Oct.

7, 2008) (stating that, “without an explanation by the psychiatrist or psychologist of why

he or she assigned the GAF score of 50, the score itself, considered in isolation, does

not indicate that Plaintiff could not work.”) Although Wallace insists that the records

themselves provide the “accompanying explanation,” the ALJ explained that these

records revealed “unremarkable” mental examinations. (R. 20)6 Consequently, I find

that the ALJ’s treatment of Wallace’s GAF scores was appropriate.

    4. State Agency Psychological Consultant




5
  A score of 50 or below “indicates serious symptoms, while a GAF score of 51 through 60 indicates moderate
symptoms.” Rivera, 9 F. Supp. 3d at 504 (citing DSM-IV at 32, 34).
6
  Wallace refers to Exhibit 6F, which reports GAF scores of 45, 53, and 55. Significantly, none of these GAF scores
were recorded within the time period at issue – February 20, 2015 through September 30, 2015. Wallace’s citation to
the GAF score during the period of hospitalization similarly is unpersuasive. As the ALJ noted, Wallace was started
on new medications and advised to undergo cognitive behavioral therapy on a long-term basis. (R. 19) Her GAF
scores increased thereafter.

                                                        8
   Finally, Wallace takes issue with the weight the ALJ accorded the opinion offered by

Dr. Diorio, the state agency psychological consultant. Diorio found that Wallace is

“capable of working within a work schedule and at a consistent pace,” that she can

make simple decisions, carry out “very short and simple instructions” and would “be

able to maintain regular attendance and be punctual.” (R. 74) She would be moderately

limited with respect to her ability to interact appropriately with the general public and to

get along with coworkers or peers without distracting them or exhibiting behavioral

extremes. (R. 74-75) Consequently, Diorio determined that Wallace is “able to meet the

basic mental demands of competitive work on a sustained basis despite the limitations

resulting from her impairment.” (R. 75)

   The ALJ gave “significant weight” to Diorio’s opinion. He explained that he found it to

be consistent with the objective medical evidence of record. Consistency is a valid

reason for crediting or discrediting evidence. See, 20 C.F.R. §§ 416.927, 404.1527

(evaluating opinion evidence). Substantial evidence supports the ALJ’s conclusion that

the opinion is consistent with record evidence. For instance, as stated above, Wallace’s

GAF scores continued to increase with medication and therapy. Further, her mental

status examinations were noted as “generally normal” or “unremarkable.” (R. 381, 388,

399) Additionally, her psychiatrist rated her clinical global impression as “moderate.” (R.

381, 388, 405, 411) Significantly, Diorio’s opinion is the only opinion contained in the

record. That Diorio may have authored her opinion prior to the submission of all of the

evidence does not preclude the ALJ from giving the opinion significant weight. See

Chandler v. Comm’r. of Soc. Sec., 667 F.3d 356, 361 (3d Cir. 2011) (stating that,

“because state agency review precedes ALJ review, there is always some time lapse



                                              9
between the consultant’s report and the ALJ hearing and decision.) Consequently, there

is no basis for overturning the ALJ’s decision to give significant weight to Diorio’s

opinion.




                                             10
                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RIANNA WALLACE                                  )
         Plaintiff,                             )
                                                )
    -vs-                                        )       Civil Action No. 18-1516
                                                )
ANDREW M. SAUL,                                 )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                  ORDER OF COURT

      Therefore, this 24th day of October, 2019, it is hereby ORDERED that the

Plaintiff’s Motion for Summary Judgment (Docket No. 6) is DENIED and the Defendant’s

Motion for Summary Judgment (Docket No. 10) is GRANTED. It is further ORDERED

that this case shall be marked “Closed” forthwith.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                           11
